Exhibit 10.5

 

SECOND LIEN NOTES PLEDGE AND SECURITY AGREEMENT

 

This SECOND LIEN NOTES PLEDGE AND SECURITY AGREEMENT, dated as of March 15, 2010
(as amended, supplemented, amended and restated or otherwise modified from time
to time, this “Security Agreement”), is made by REDDY ICE CORPORATION, a Nevada
corporation (the “Company”), REDDY ICE HOLDINGS, INC., a Delaware corporation
(“Parent”) and each Subsidiary of the Company (collectively, the “Subsidiary
Grantors” and together with the Company and Parent, the “Grantors”) from time to
time a party to this Security Agreement, in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as collateral agent (together with its
successor(s) thereto in such capacity, the “Collateral Agent”) for each of the
Secured Parties (terms used herein have the meanings set forth in or
incorporated by reference in Article I).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Indenture, dated as of March 15, 2010  (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”), among the Company, Parent , the Subsidiary Guarantors, the
Trustee, and the Collateral Agent, the Company has issued the Notes;

 

WHEREAS, pursuant to the Indenture, dated as of March 15, 2010  (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“First Lien Indenture”), among the Company and the Trustee and the Collateral
Agent in its capacity as representative of the holders of the First Lien Notes,
the Company has issued the First Lien Notes;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Collateral Agent, JP Morgan Chase Bank, National Association, in its capacity as
collateral agent under the Credit Agreement (the “Credit Agreement Collateral
Agent”) and Wells Fargo, in its capacity as collateral agent for the First Lien
Notes (the “First Lien Notes Collateral Agent,”and together with the Credit
Agreement Collateral Agent, the “First Lien Collateral Agents”), are entering
into that certain junior lien intercreditor agreement (as amended, supplemented,
restated, replaced or otherwise modified from time to time, the “Intercreditor
Agreement”);

 

WHEREAS, as a condition precedent to the issuance of the Notes under the
Indenture, each Grantor is required to execute and deliver this Security
Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1.  Certain Terms.  The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the

 

1

--------------------------------------------------------------------------------


 

following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

 

“Additional Secured Debt Documents” means any document or instrument executed
and delivered with respect to any Additional Secured Obligations.

 

“Additional Secured Obligations” is defined in Section 8.7.

 

“Additional Secured Parties” shall mean the holders from time to time of
Additional Secured Obligations.

 

“Authorized Representative” means (i) the Trustee for so long as the Notes are
Secured Obligations hereunder and (ii) any other trustee, agent or
representative designated as an “Authorized Representative” for any Additional
Secured Parties in an Additional Secured Party Joinder delivered to the
Collateral Agent and the other Authorized Representatives in accordance with
Section 7.7 for so long as the Additional Secured Obligations for which such
party is serving in such capacity constitutes Secured Obligations hereunder;
provided that so long as there are no Additional Secured Obligations, the
Trustee will be deemed to be the only Authorized Representative for the Secured
Parties.

 

“Class” with respect to any Secured Obligations, refers to all Secured
Obligations under a Secured Agreement or group of related Secured Agreements
with respect to which a single Authorized Representative is acting as such
hereunder.

 

“Collateral” is defined in Section 2.1.

 

“Collateral Account” is defined in clause (b) of Section 4.3.

 

“Collateral Agent” is defined in the preamble.

 

“Company” is defined in the preamble.

 

“Computer Hardware and Software Collateral” means:

 

(a)                                  all computer and other electronic data
processing hardware, integrated computer systems, central processing units,
memory units, display terminals, printers, features, computer elements, card
readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories and all peripheral devices
and other related computer hardware;

 

(b)                                 all software programs (including both source
code, object code and all related applications and data files), whether now
owned, licensed or leased or hereafter acquired by a Grantor, designed for use
on the computers and electronic data processing hardware described in clause
(a) above;

 

(c)                                  all firmware associated therewith;

 

2

--------------------------------------------------------------------------------


 

(d)                                 all documentation (including flow charts,
logic diagrams, manuals, guides and specifications) with respect to such
hardware, software and firmware described in preceding clauses (a) through (c);
and

 

(e)                                  all rights with respect to all of the
foregoing, including any and all copyrights, licenses, options, warranties,
service contracts, program services, test rights, maintenance rights, support
rights, improvement rights, renewal rights and indemnifications and any
substitutions, replacements, additions or model conversions of any of the
foregoing.

 

“Control Agreement” means an agreement in form and substance reasonably
satisfactory to the Collateral Agent which provides for the Collateral Agent to
have “control” as defined in Section 8-106 of the UCC, as such term relates to
investment property (other than certificated securities or commodity contracts),
or as used in Section 9-106 of the UCC, as that term relates to Deposit Accounts
or commodity contracts).

 

“Copyright Collateral” means all copyrights of the Grantors, whether statutory
or common law, registered or unregistered and whether published or unpublished,
now or hereafter in force throughout the world including all of the Grantors’
rights, titles and interests in and to all copyrights registered in the United
States Copyright Office or anywhere else in the world also including the
copyrights referred to in Item A of Schedule V hereto, and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation of all copyright licenses, including each copyright
license referred to in Item B of Schedule V hereto.

 

“Discharge of First Lien Obligations” shall have the meaning given such term by
the Intercreditor Agreement.

 

“Distributions” means all non-cash dividends paid on Capital Stock constituting
Collateral, non-cash liquidating dividends paid on Capital Stock constituting
Collateral shares of Capital Stock constituting Collateral resulting from (or in
connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, mergers, consolidations, and all other non-cash
distributions (whether similar or dissimilar to the foregoing) on or with
respect to any Capital Stock constituting Collateral, but excluding Dividends.

 

“Dividends” means cash dividends and cash distributions with respect to any
Capital Stock constituting Collateral that are not a liquidating dividend.

 

“Event of Default” means an “Event of Default” under and as defined in the
Indenture or any Additional Secured Debt Document.

 

“Filing Statements” means all UCC financing statements or other similar
financing statements and UCC termination statements required pursuant to the
Notes Documents.

 

“First Lien Collateral Agents” is defined in the recitals.

 

“First Lien Indenture” is defined in the recitals.

 

3

--------------------------------------------------------------------------------


 

“First Lien Notes Collateral Agents” is defined in the recitals.

 

“First Lien Secured Parties” means the “Secured Parties” as defined in the First
Lien Security Agreement.

 

“First Lien Notes” means the $300.0 million aggregate principal of first lien
senior secured notes due 2015 issued by the Company pursuant to the First Lien
Indenture and any additional notes issued pursuant to the First Lien Indenture.

 

“First Lien Security Agreement” means the First Lien Security Agreement dated as
of March 15, 2010 made by the Grantors in favor of the First Lien Notes
Collateral Agent for the benefit of the First Lien Secured Parties, as amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“Foreign Pledge Agreement” means any supplemental pledge agreement governed by
the laws of a jurisdiction other than the United States (or a State thereof) or
the District of Columbia executed and delivered by Parent, the Company or any of
its Subsidiaries pursuant to the terms of this Security Agreement or the
Indenture, in form and substance reasonably satisfactory to the Collateral
Agent, as may be necessary or desirable under the laws of organization or
incorporation of a Subsidiary to further protect or perfect the Lien on and
security interest in any Collateral.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Grantors” is defined in the preamble.

 

“Inchoate Liens” means Liens of the type set forth in clause (2), (3), (9),
(10), (12), (16) and (18) of the definition of Permitted Liens (as defined in
the Indenture).

 

“Indenture” is defined in the recitals.

 

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

 

“Intercreditor Agreement” is defined in the recitals.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), business, operations, assets, liabilities (contingent
or otherwise) or properties of the Company and its Subsidiaries taken as a
whole, (b) the rights and remedies of any Secured Party under the Notes
Documents taken as a whole or (c) the ability of Parent, the Company or any
Subsidiary Guarantor to perform its Secured Obligations under any Notes
Document.

 

4

--------------------------------------------------------------------------------


 

“Mortgaged Property” means “Collateral” as defined in each Mortgage.

 

“Notes Documents” means the Notes, the Indenture, the Collateral Documents and
the Intercreditor Agreement.

 

“Obligations” means any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable state, federal
or foreign law), premium, penalties, fees, indemnifications, reimbursements
(including reimbursement obligations with respect to letters of credit and
banker’s acceptances), damages and other liabilities, and guarantees of payment
of such principal, interest, penalties, fees, indemnifications, reimbursements,
damages and other liabilities, payable by any Obligor under the Indenture, the
Notes, the Intercreditor Agreement or any other Notes Document.

 

“Obligor” means, as the context may require, Parent, the Company, Subsidiary
Guarantors and each other Person (other than a Secured Party) obligated under
any Notes Document.

 

“Organic Document” means, relative to any Grantor, as applicable, its
certificate of incorporation, by laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement, operating
agreement and all shareholder agreements, voting trusts and similar arrangements
applicable to any of such Grantor’s Capital Stock.

 

“Parent” is defined in the preamble hereto.

 

“Patent Collateral” means:

 

(a)                                  all letters patent and applications for
letters patent throughout the world, including all patent applications in
preparation for filing and each patent and patent application referred to in
Item A of Schedule III hereto;

 

(b)                                 all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations of any of the
items described in clause (a); and

 

(c)                                  all patent licenses, and other agreements
providing a Grantor with the right to use any items of the type referred to in
clauses (a) and (b) above, including each patent license referred to in Item B
of Schedule III hereto.

 

“Receivables” is defined in clause (c) of Section 2.1.

 

“Related Contracts” is defined in clause (c) of Section 2.1.

 

“Secured Agreements” shall mean (i) this Security Agreement, the Indenture, the
Notes and the other Collateral Documents and (ii) Additional Secured Debt
Documents and, in each case of clause (i) and (ii) above, all other documents,
certificates and instruments relating to, arising out of, or in any way
connected therewith.

 

5

--------------------------------------------------------------------------------


 

“Secured Obligations” shall mean (i) all Obligations and (ii) if any Additional
Secured Obligations are incurred in accordance with Section 7.7, all
obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Grantor at the rate provided for in the respective documentation, whether or not
a claim for post-petition interest is allowed in any such proceeding)) owing to
any holder of Additional Secured Obligations (that has been designated as
Additional Secured Obligations pursuant to Section 7.7) under any Additional
Secured Debt Documents.

 

“Secured Parties” shall mean, collectively, (i) the Collateral Agent, (ii) the
Trustee and the holders of the Notes and (iii) the Additional Secured Parties
and their Authorized Representatives; provided that such Additional Secured
Parties or their Authorized Representative comply with Section 7.7 hereof and
execute an Additional Secured Party Joinder.

 

“Securities Act” is defined in clause (a) of Section 6.2.

 

“Security Agreement” is defined in the preamble.

 

“Termination Date” means the date on which all Secured Obligations have been
paid in full in cash and no commitments remain under any Additional Secured Debt
Documents.

 

“Trademark Collateral” means:

 

(a)                                  (i) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, certification marks, collective marks, logos and other source or
business identifiers, and all goodwill of the business associated therewith, now
existing or hereafter adopted or acquired including those referred to in Item A
of Schedule IV hereto, whether currently in use or not, all registrations and
recordings thereof and all applications in connection therewith, whether pending
or in preparation for filing, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any office
or agency of the United States of America or any State thereof or any other
country or political subdivision thereof or otherwise, and all common-law rights
relating to the foregoing, and (ii) the right to obtain all reissues, extensions
or renewals of the foregoing (collectively referred to as the “Trademark”);

 

(b)                                 all Trademark licenses for the grant by or
to a Grantor of any right to use any Trademark, including each Trademark license
referred to in Item B of Schedule IV hereto;

 

(c)                                  all of the goodwill of the business
connected with the use of, and symbolized by the items described in, clause (a),
and to the extent applicable clause (b); and

 

(d)                                 the right to sue third parties for past,
present and future infringement of any Trademark Collateral described in clause
(a) and, to the extent applicable, clause (b).

 

6

--------------------------------------------------------------------------------


 

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of a
Grantor (all of the foregoing being collectively called a “Trade Secret”),
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including all documents and things embodying, incorporating or referring
in any way to such Trade Secret, all Trade Secret licenses, including each Trade
Secret licenses referred to in Schedule VI hereto.

 

“Trustee” means Wells Fargo in its capacity as trustee under the Indenture and
permitted successors and assigns.

 

“Wells Fargo” is defined in the preamble.

 

SECTION 1.2.  Indenture Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms used in this Security Agreement, including its
preamble recitals, have the meanings provided in the Indenture.

 

SECTION 1.3.  UCC Definitions.  Unless otherwise defined herein or in the
Indenture or the context otherwise requires, terms for which meanings are
provided in the UCC are used in this Security Agreement (whether or not
capitalized herein), including its preamble and recitals, with such meanings.

 

ARTICLE II

SECURITY INTEREST

 

SECTION 2.1.  Grant of Security Interest.  Each Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of such Grantor’s following
property, whether tangible or intangible, whether now or hereafter existing,
owned or acquired by such Grantor, and wherever located (collectively, the
“Collateral”):

 

(a)                                  (i) all investment property in which such
Grantor has an interest (including the Capital Stock of each issuer of such
Capital Stock described in Schedule I hereto) and (ii) all other Capital Stock
which are interests in limited liability companies or partnerships in which such
Grantor has an interest (including the Capital Stock of each issuer of such
Capital Stock described in Schedule I hereto), in each case together with
Dividends and Distributions payable in respect of the Collateral described in
the foregoing clauses (a)(i) and (a)(ii);

 

(b)                                 all goods, including all equipment and
inventory in all of its forms;

 

(c)                                  all accounts, contracts, contract rights,
chattel paper, documents, instruments, promissory notes and general intangibles
(including tax refunds and all payment intangibles), whether or not arising out
of or in connection with the sale or lease of goods or the rendering of
services, and all rights in and to all security agreements, guaranties, leases
and other contracts securing or otherwise relating to any such accounts,
contracts, contract rights, chattel paper, documents, instruments, promissory
notes, general intangibles

 

7

--------------------------------------------------------------------------------


 

and payment intangibles (all of the foregoing collectively referred to as the
“Receivables”, and any and all such security agreements, guaranties, leases and
other contracts collectively referred to as the “Related Contracts”);

 

(d)                                 all Intellectual Property Collateral;

 

(e)                                  all Deposit Accounts;

 

(f)                                    all letter of credit rights;

 

(g)                                 all commercial tort claims in which such
Grantor has rights (including as a plaintiff) listed on Schedule VII;

 

(h)                                 the Collateral Account, all cash, checks,
drafts, notes, bills of exchange, money orders, other like instruments and all
investment property held in the Collateral Account (or in any sub-account
thereof) and all interest and earnings in respect thereof;

 

(i)                                     all books, records, writings, data
bases, information and other property relating to, used or useful in connection
with, evidencing, embodying, incorporating or referring to, any of the foregoing
in this Section;

 

(j)                                     all other property and rights of every
kind and description and interests therein; and

 

(k)                                  all products, offspring, rents, issues,
profits, returns, income, supporting obligations and proceeds of and from any
and all of the foregoing Collateral (including proceeds which constitute
property of the types described in clauses (a) through (j), and, to the extent
not otherwise included, all payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral).

 

Notwithstanding the foregoing, “Collateral” shall not include (collectively, the
“Excluded Property”) (i) any permit or license or any contractual obligation
entered into by Parent, the Company or any Subsidiary Guarantor (A) that
prohibits or requires the consent of any Person other than the Company and its
Affiliates which has not been obtained as a condition to the creation by Parent,
the Company or the applicable Subsidiary Guarantor of a Lien on any right, title
or interest in such permit, license or contractual obligation or (B) to the
extent that any requirement of law applicable thereto prohibits the creation of
a Lien thereon, but only, with respect to the prohibition in clauses (A) and
(B), to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Uniform Commercial
Code or any other requirement of law, (ii) property owned by the Company or any
Subsidiary Guarantor that is subject to a Lien permitted by clause (6) of the
definition of “Permitted Liens” (as defined in the Indenture) if the contractual
obligation pursuant to which such Lien is granted (or in the document providing
for such Lien) prohibits or requires the consent of any Person other than the
Company and its Affiliates which has not been obtained as a condition to the
creation of any other Lien on such item of property, (iii) any “intent to use”
trademark applications for which a

 

8

--------------------------------------------------------------------------------


 

statement of use has not been filed (but only until such statement is filed),
(iv) cash collateral for (A) letters of credit in an amount not to exceed
$15.0 million and (B) Hedging Obligations entered into in the ordinary course of
business in an aggregate amount not to exceed $5.0 million, (v) any general
intangibles to the extent containing an enforceable restriction against the
granting of a security interest therein, (vi) leasehold real property interests
and (vii) investment property consisting of voting Capital Stock of an issuer
that is a Foreign Subsidiary (other than a Foreign Subsidiary that (i) is
treated as a partnership under the Code or (ii) is not treated as an entity that
is separate from (A) such Grantor; (B) any Person that is treated as partnership
under the Code or (C) any “United States person” (as defined in
Section 7701(a)(30) of the Code)) of such Grantor, in excess of 65% of the total
combined voting power of all Capital Stock of each such Foreign Subsidiary;
provided, however, that “Excluded Property” shall not include any proceeds,
products, substitutions or replacements of Excluded Property (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Property), which assets subject to such Lien shall not constitute
Collateral under any circumstance.

 

Notwithstanding anything to the contrary in this Section 2.1, in the event that
Rule 3-16 of Regulation S-X under the Securities Act (as amended or modified
from time to time) is interpreted by the SEC to require (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would require) the filing with the SEC (or any other Governmental
Authority) of separate financial statements of any Subsidiary of the Company due
to the fact that such Subsidiary’s Capital Stock secures the Notes, then the
Capital Stock of such Subsidiary shall automatically be deemed not to be part of
the Collateral but only to the extent necessary to not be subject to such
requirement (the “Rule 3-16 Exception”). In such event, the Collateral Documents
may be amended or modified, without the consent of any Holder, to the extent
necessary to release the Security Interests in favor of the Collateral Agent on
the shares of Capital Stock that are so deemed to no longer constitute part of
the Collateral. In the event that Rule 3-16 of Regulation S-X under the
Securities Act (as amended or modified from time to time) is interpreted by the
SEC to permit (or are replaced with another rule or regulation, or any other
law, rule or regulation is adopted, which would permit) such Subsidiary’s
Capital Stock to secure the Notes in excess of the amount then pledged without
the filing with the SEC (or any other Governmental Authority) of separate
financial statements of such Subsidiary, then the Capital Stock of such
Subsidiary shall automatically be deemed to be a part of the Collateral but only
to the extent necessary to not be subject to any such financial statement
requirement.

 

SECTION 2.2.  Security for Obligations.  This Security Agreement and the
Collateral in which the Collateral Agent for the benefit of the Secured Parties
is granted a security interest hereunder by the Grantors secure the payment of
all Secured Obligations now or hereafter existing.

 

SECTION 2.3.  Grantors Remain Liable.  Anything herein to the contrary
notwithstanding

 

(a)                                  the Grantors will remain liable under the
contracts and agreements included in the Collateral to the extent set forth
therein, and will perform all of their duties and obligations under such
contracts and agreements to the same extent as if this Security Agreement had
not been executed;

 

9

--------------------------------------------------------------------------------


 

(b)                                 the exercise by the Collateral Agent of any
of its rights hereunder will not release any Grantor from any of its duties or
obligations under any such contracts or agreements included in the Collateral;
and

 

(c)                                  no Secured Party will have any obligation
or liability under any contracts or agreements included in the Collateral by
reason of the security interests granted by this Security Agreement, nor will
any Secured Party be obligated to perform any of the obligations or duties of
any Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

SECTION 2.4.  Security Interest Absolute, etc.  This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest and shall remain in full force and effect until the
Termination Date or until otherwise released in accordance with Section 7.5. 
All rights of the Secured Parties and the security interests granted to the
Collateral Agent (for its benefit and the ratable benefit of each other Secured
Party) hereunder, and all obligations of the Grantors hereunder, shall, in each
case, be absolute, unconditional and irrevocable irrespective of:

 

(a)                                  any lack of validity, legality or
enforceability of any Notes Document;

 

(b)                                 the failure of any Secured Party (i) to
assert any claim or demand or to enforce any right or remedy against any Obligor
or any other Person (including any other Guarantor) under the provisions of any
Notes Document or otherwise, or (ii) to exercise any right or remedy against any
other guarantor (including any other Guarantor) of, or collateral securing, any
Secured Obligations;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any part of the Secured Obligations,
or any other extension, compromise or renewal of any Secured Obligation;

 

(d)                                 any reduction, limitation, impairment or
termination of any Secured Obligations for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to (and each Grantor hereby waives any right to or claim of) any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Secured
Obligations or otherwise;

 

(e)                                  any amendment to, rescission, waiver, or
other modification of, or any consent to or departure from, any of the terms of
any Notes Document;

 

(f)                                    any addition, exchange or release of any
collateral or of any Person that is (or will become) a guarantor (including the
Grantors hereunder) of the Secured Obligations, or any surrender or
non-perfection of any collateral, or any amendment to or waiver or release or
addition to, or consent to or departure from, any other guaranty held by any
Secured Party securing any of the Secured Obligations; or

 

10

--------------------------------------------------------------------------------


 

(g)                                 any other circumstance which might otherwise
constitute a defense available to, or a legal or equitable discharge of, any
Obligor, any surety or any guarantor.

 

SECTION 2.5.  Postponement of Subrogation.  Each Grantor agrees that it will not
exercise any rights which it may acquire by way of rights of subrogation under
any Notes Document to which it is a party.  No Grantor shall seek or be entitled
to seek any contribution or reimbursement from any Obligor, in respect of any
payment made under any Notes Document or otherwise, until following the
Termination Date.  Any amount, paid to such Grantor on account of any such
subrogation rights prior to the Termination Date shall be held in trust for the
benefit of the Secured Parties and shall immediately be paid and turned over to
the Collateral Agent for the benefit of the Secured Parties in the exact form
received by such Grantor (duly endorsed in favor of the Collateral Agent, if
required), to be credited and applied against the Secured Obligations, whether
matured or unmatured, in accordance with Section 6.1; provided that if such
Grantor has made payment to the Secured Parties of all or any part of the
Secured Obligations and the Termination Date has occurred, then at such
Grantor’s request, the Collateral Agent (on behalf of the Secured Parties) will,
at the expense of such Grantor, execute and deliver to such Grantor appropriate
documents (without recourse and without representation or warranty) necessary to
evidence the transfer by subrogation to such Grantor of an interest in the
Secured Obligations resulting from such payment.  In furtherance of the
foregoing, at all times prior to the Termination Date, such Grantor shall
refrain from taking any action or commencing any proceeding against any Obligor
(or its successors or assigns, whether in connection with a bankruptcy
proceeding or otherwise) to recover any amounts in respect of payments made
under this Security Agreement to any Secured Party.

 

SECTION 2.6.  Second Priority Nature of Liens.  Notwithstanding anything herein
to the contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Security Agreement and the exercise of any right or remedy by
the Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement.  In the event of any conflict between the terms of the
Intercreditor Agreement and this Security Agreement, the terms of the
Intercreditor Agreement shall govern and control.  Notwithstanding anything
herein to the contrary, prior to the Discharge of First Lien Obligations, the
requirements of this Security Agreement to deliver Collateral to the Collateral
Agent or register the Collateral Agent as the registered owner of any Collateral
shall be deemed satisfied by delivery of such Collateral to, or the registration
of such Collateral in the name of, the applicable First Lien Collateral Agent.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Secured Parties to enter into the Indenture and issue
Notes thereunder, the Grantors represent and warrant to each Secured Party as
set forth below.

 

SECTION 3.1.  As to Capital Stock of Subsidiaries.  With respect to any
Subsidiary of any Grantor that is

 

11

--------------------------------------------------------------------------------


 

(a)                                  a corporation, business trust, joint stock
company or similar Person, all Capital Stock issued by such Subsidiary are duly
authorized and validly issued, fully paid and non-assessable, and represented by
a certificate; and

 

(b)                                 a partnership or limited liability company,
no Capital Stock issued by such Subsidiary (i) are dealt in or traded on
securities exchanges or in securities markets, (ii) expressly provide that such
Capital Stock are a security governed by Article 8 of the UCC or (iii) are held
in a securities account.

 

The percentage of the issued and outstanding Capital Stock of each Subsidiary
pledged by any Grantor hereunder are as set forth on Schedule I hereto.

 

SECTION 3.2.  Grantor Name, Location, etc.  The jurisdiction in which each
Grantor is located for purposes of Sections 9-301 and 9-307 of the UCC is set
forth in Item A of Schedule II hereto.  During the five years preceding the date
hereof, no Grantor has been known by any legal name different from the one set
forth on the signature page hereto, no Grantor used any other name on any
filings with the IRS, nor has any such Grantor been the subject of any merger,
acquisition (including asset acquisition) or other corporate reorganization,
except as set forth in Item B of Schedule II hereto.  The name set forth on the
signature page is the true and correct name of such Grantor.  Each Grantor’s
organizational identification number is (and, during the four months preceding
the date hereof, such Grantor has not had an organizational identification
number different from that) set forth in Item C of Schedule II hereto.  No
Grantor is a party to any material federal, state or local government contract
except as set forth in Item D of Schedule II hereto.  No Grantor maintains any
Deposit Accounts with any Person except as set forth in Item E of Schedule II
hereto. No Grantor has changed its jurisdiction of incorporation or organization
during the four months preceding the date hereof.

 

SECTION 3.3.  Ownership, No Liens, etc.  Such Grantor owns its Collateral free
clear of any Lien, except for (a) Liens created by this Security Agreement,
(b) Inchoate Liens and, (c) in the case of Collateral other than the Capital
Stock of each Subsidiary pledged hereunder, Liens permitted by Section 3.5 of
the Indenture.  No effective financial statement or other filing similar in
effect covering any Collateral is on file in any record office, except those
filed in favor of the Collateral Agent relating to this Security Agreement or
those filed in connection with Liens permitted by Section 3.5 of the Indenture
or as to which a duly executed termination statement relating to such financing
statement or other instrument has been delivered to the Collateral Agent on the
Issue Date.

 

SECTION 3.4.  Possession of Inventory, etc.  Except with respect to each
Grantor’s automated ice production and packaging system known under the
Trademark “THE ICE FACTORY”, each Grantor’s ice merchandisers located at certain
of such Grantor’s customer locations and each Grantor’s ice product inventory
located at certain third-party warehouses, each Grantor agrees that it will
maintain exclusive possession of its goods, instruments, promissory notes and
inventory, other than (a) inventory in transit in the ordinary course of
business, (b) inventory which is in the possession or control of a warehouseman,
bailee agent or other Person (other than a Person controlled by or under common
control with such Grantor) that has been notified of the security interest
created in favor of the Secured Parties pursuant to this Security Agreement, and
has agreed to hold such inventory subject to the Secured Parties’ Lien and waive

 

12

--------------------------------------------------------------------------------


 

any Lien held by it against such inventory and (c) instruments or promissory
notes that have been delivered to the Collateral Agent pursuant to Section 3.5.

 

SECTION 3.5.  Negotiable Documents, Instruments and Chattel Paper.  Subject to
the Intercreditor Agreement, such Grantor has delivered to the Collateral Agent
possession of all originals of all negotiable documents, instruments, promissory
notes and chattel paper owned or held by such Grantor on the Issue Date with a
value in excess of $500,000.

 

SECTION 3.6.  Intellectual Property Collateral.  With respect to any
Intellectual Property Collateral the loss, impairment or infringement of which
could reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), business, operations, assets, liabilities (contingent
or otherwise) or properties of the Obligors taken as a whole:

 

(a)                                  such Intellectual Property Collateral is
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part;

 

(b)                                 such Intellectual Property Collateral is
valid and enforceable;

 

(c)                                  such Grantor has made all necessary filings
and recordations to protect its interest in such Intellectual Property
Collateral, including recordations of all of its interests in the Patent
Collateral and Trademark Collateral in the United States Patent and Trademark
Office and (subject to the terms of the Indenture) in corresponding offices
throughout the world, and its claims to the Copyright Collateral in the United
States Copyright Office and (subject to the terms of the Indenture) in
corresponding offices throughout the world;

 

(d)                                 such Grantor is the exclusive owner of the
entire and unencumbered right, title and interest in and to such Intellectual
Property Collateral and no claim has been made that the use of such Intellectual
Property Collateral does or may violate the asserted rights of any third party;
and

 

(e)                                  such Grantor has performed and will
continue to perform all acts and has paid and will continue to pay all required
fees and taxes to maintain each and every such item of Intellectual Property
Collateral in full force and effect.

 

Except as would not have a Material Adverse Effect, each Grantor owns directly
or is entitled to use by license or otherwise, all patents, Trademarks, Trade
Secrets, copyrights, mask works, licenses, technology, know-how, processes and
rights with respect to any of the foregoing used in, necessary for or of
importance to the conduct of such Grantor’s business.

 

SECTION 3.7.  Validity, etc.  This Security Agreement creates a valid security
interest in the Collateral securing the payment of the Secured Obligations. 
Each Grantor has filed or caused to be filed all Filing Statements in the
appropriate offices therefor (or has authenticated and delivered to the
Collateral Agent Filing Statements suitable for filing in such offices) and has
taken all of the actions necessary to create perfected and (in the case of
Collateral consisting of the Capital Stock of each Subsidiary pledged hereunder,
subject to Inchoate Liens, and in case of all other Collateral, subject to
Section 3.5 of the Indenture) second-priority security interests in

 

13

--------------------------------------------------------------------------------


 

the applicable Collateral (other than (i) Deposit Accounts, (ii) cash and
(iii) negotiable documents, instruments, promissory notes and chattel paper with
a value of less than $500,000).

 

SECTION 3.8.  Authorization, Approval, etc.  Except as have been, or on the
Issue Date will be, obtained or made and are, or on the Issue Date will be, in
full force and effect, and except (i) with respect to any securities issued by a
Subsidiary of the Grantor, as may be required in connection with a disposition
of such securities by laws affecting the offering and sale of securities
generally and (ii) any “change of control” or similar filings required by any
Governmental Authority, no authorization, approval or other action by, and no
notice to or filing with, any Governmental Authority is required either

 

(a)                                  for the grant by the Grantors of the
security interest granted hereby, the pledge by the Grantors of any Collateral
pursuant hereto or for the execution, delivery and performance of this Security
Agreement by the Grantors;

 

(b)                                 for the perfection of the Collateral Agent
of its rights hereunder (other than with respect to filings for the perfection
of security interests that will not be made the Issue Date but delivered to the
Collateral Agent for filing on the Issue Date); or

 

(c)                                  for the exercise by the Collateral Agent of
the voting or other rights provided for in this Security Agreement.

 

SECTION 3.9.  Best Interests.  It is in the best interests of such Grantor to
execute this Security Agreement inasmuch as such Grantor will, as a result of
being a Subsidiary of the Borrower, derive substantial direct and indirect
benefits from the sale of the Notes pursuant to the Indenture, and each Grantor
agrees that the Secured Parties are relying on this representation in agreeing
to purchase the Notes.

 

ARTICLE IV

COVENANTS

 

Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will perform, comply with and be bound by the obligations set forth below.

 

SECTION 4.1.  As to Investment Property, etc.

 

SECTION 4.1.1.  Capital Stock of Subsidiaries.  No Grantor will allow any of its
Subsidiaries that is

 

(a)                                  a corporation, business trust, joint stock
company or similar Person, to issue uncertificated securities; and

 

(b)                                 a partnership or limited liability company,
to (i) issue Capital Stock that are to be dealt in or traded on securities
exchanges or in securities markets, (ii) expressly provide in its Organic
Documents that its Capital Stock are securities governed by Article 8 of the
UCC, or (iii) place such Subsidiary’s Capital Stock in a securities account;
provided that such Grantor may allow any Subsidiaries to take any of the actions
set forth in

 

14

--------------------------------------------------------------------------------


 

clauses (i), (ii) or (iii) so long as the Collateral Agent has received evidence
satisfactory to it that it has a perfected, second-priority security interest in
such Capital Stock (subject to Inchoate Liens).

 

SECTION 4.1.2.  Investment Property (other than Certificated Securities).  With
respect to any investment property (other than certificated securities) owned by
any Grantor (other than cash in an aggregate amount not exceeding $250,000),
such Grantor will cause a Control Agreement relating to such investment property
to be executed and delivered by such Grantor and the applicable financial
intermediary in favor of the Collateral Agent at the time such investment
property is acquired or established.

 

SECTION 4.1.3.  Stock Powers, etc.  Each Grantor agrees that all certificated
securities delivered by such Grantor pursuant to this Security Agreement will be
accompanied by duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Collateral Agent,

 

SECTION 4.1.4.  Continuous Pledge.  Each Grantor will (subject to the terms of
the Indenture) deliver to the Collateral Agent and at all times keep pledged to
the Collateral Agent pursuant hereto, on a second-priority (subject to
Section 3.5 of the Indenture), perfected basis all investment property
constituting Collateral, all payment intangibles to the extent they are
evidenced by a document, instrument, promissory note or chattel paper and,
following an Event of Default, all interest and principal with respect to such
payment intangibles, all Dividends and Distributions with respect to investment
property constituting Collateral, and all proceeds and rights from time to time
received by or distributable to such Grantor in respect of any of the foregoing
Collateral.  Each Grantor agrees that it will, promptly (and in any event within
30 days following receipt thereof), deliver to the Collateral Agent possession
of all originals of negotiable documents, instruments, promissory notes and
chattel paper with a value in excess of $500,000 that it acquires following the
Issue Date.

 

SECTION 4.1.5.  Voting Rights; Dividends, etc.  Each Grantor agrees:

 

(a)                                  promptly upon receipt of notice of the
occurrence and continuance of an Event of Default from the Collateral Agent and
without any request therefor by the Collateral Agent, so long as such Event of
Default shall continue, to deliver (properly endorsed where required hereby or
requested by the Collateral Agent) to the Collateral Agent all Dividends and
Distributions with respect to investment property, all interest, principal,
other cash payments on payment intangibles, and all proceeds of the Collateral,
in each case thereafter received by such Grantor, all of which shall be held by
the Collateral Agent as additional Collateral;

 

(b)                                 with respect to Collateral consisting of
general partner interests or limited liability company interests, to use
commercially reasonable efforts to permit modifications to the respective
Organic Documents to admit the Collateral Agent, as a general partner or member,
respectively, immediately upon the occurrence and during the continuance of an
Event of Default; and

 

15

--------------------------------------------------------------------------------


 

(c)                                  so long as the Collateral Agent has
notified such Grantor of the Collateral Agent’s intention to exercise its voting
power under this clause,

 

(i)                                     that the Collateral Agent may exercise,
subject to the terms of the Intercreditor Agreement, (to the exclusion of such
Grantor) the voting power and all other incidental rights of ownership with
respect to any investment property constituting Collateral and such Grantor
hereby grants the Collateral Agent an irrevocable proxy, exercisable under such
circumstances, to vote such investment property; and

 

(ii)                                  to promptly deliver to the Collateral
Agent such additional proxies and other documents as may be necessary to allow
the Collateral Agent to exercise such voting power.

 

All Dividends, Distributions, interest, principal, cash payments, payment
intangibles and proceeds which may at any time and from time to time be held by
such Grantor but which such Grantor is then obligated, subject to the terms of
the Intercreditor Agreement,  to deliver to the Collateral Agent, shall, until
delivery to Collateral Agent, be held by such Grantor separate and apart from
its other property in trust for the Collateral Agent.  The Collateral Agent
agrees that unless an Event of Default shall have occurred and be continuing and
the Collateral Agent shall have given the notice referred to in clause (c), such
Grantor will have the exclusive voting power with respect to any investment
property constituting Collateral and the Collateral Agent will, upon the written
request of such Grantor, promptly deliver such proxies and other documents, if
any, as shall be reasonably requested by such Grantor which are necessary to
allow such Grantor to exercise that voting power; provided that no vote shall be
cast, or consent, waiver, or ratification given or action taken by such Grantor
that would impair any such Collateral or be inconsistent with or violate any
provision of any Notes Document.

 

SECTION 4.2.  Name of Grantor.  No Grantor will change its name or jurisdiction
of incorporation or organization or organizational identification number except
upon 30 days’ prior written notice (or such shorter period as may be agreed to
by the Collateral Agent) to the Collateral Agent and taking all actions
necessary to ensure continued perfection of the Collateral Agent’s security
interest in the Collateral at all times following any such change.  If any
Grantor is organized outside of the United States, it will not change its
“location” as determined in accordance with Sections 9-301 and 9-307 of the UCC
and as set forth in Item A of Schedule II hereto except upon 30 days’ prior
written notice (or such shorter period as may be agreed to by the Collateral
Agent) to the Collateral Agent.

 

SECTION 4.3.  As to Receivables.

 

(a)                                  Each Grantor shall have the right to
collect all Receivables so long as no Event of Default shall have occurred and
be continuing.

 

(b)                                 Upon (i) the occurrence and continuance of
an Event of Default and (ii) the delivery of written notice by the Collateral
Agent to each Grantor, all proceeds of Collateral received by such Grantor shall
be delivered in kind to the Collateral Agent for deposit to a Deposit Account
(the “Collateral Account”) of such Grantor maintained with the Collateral Agent,
and

 

16

--------------------------------------------------------------------------------


 

such Grantor shall not commingle any such proceeds, and shall hold separate and
apart from all other property, all such proceeds in express trust for the
benefit of the Collateral Agent until delivery thereof is made to the Collateral
Agent.

 

(c)                                  Following the delivery of notice pursuant
to clause (b)(ii) of this Section, the Collateral Agent shall have the right to
apply any amount in the Collateral Account to the payment of any Secured
Obligations which are due and payable.

 

(d)                                 With respect to the Collateral Account, it
is hereby confirmed and agreed that (i) deposits in each Collateral Account are
subject to a security interest as contemplated hereby, (ii) each such Collateral
Account shall be under the control of the Collateral Agent and, (iii) the
Collateral Agent shall have the sole right of withdrawal over such Collateral
Account.

 

SECTION 4.4.  As to Collateral.

 

(a)                                  Subject to clause (b) of this Section, each
Grantor (i) may in the ordinary course of its business, at its own expense,
sell, lease or furnish under the contracts of service any of the inventory
normally held by such Grantor for such purpose, and use and consume, in the
ordinary course of its business, any raw materials, work in process or materials
normally held by such Grantor for such purpose, (ii) will, at its own expense,
endeavor to collect, as and when due, all amounts due with respect to any of the
Collateral, including the taking of such action with respect to such collection
as the Collateral Agent may reasonably request following the occurrence of an
Event of Default or, in the absence of such request, as such Grantor may deem
advisable, and (iii) may grant, in the ordinary course of business, to any party
obligated on any of the Collateral, any rebate, refund, or allowance to which
such party may be lawfully entitled, and may accept, in connection therewith,
the return of goods, the sale or lease of which shall have given rise to such
Collateral.

 

(b)                                 At any time following the occurrence and
during the continuance of an Event of Default, whether before or after the
maturity of any of the Secured Obligations, the Collateral Agent may (i) revoke
any or all of the rights of each Grantor set forth in clause (a), (ii) notify
any parties obligated on any of the Collateral to make payment to the Collateral
Agent of any amounts due or to become due thereunder and (iii) enforce
collection of any of the Collateral by suit or otherwise and surrender, release,
or exchange all or any part thereof, or compromise or extend or renew for any
period (whether or not longer than the original period) any indebtedness
thereunder or evidenced thereby.

 

(c)                                  Upon request of the Collateral Agent
following the occurrence and during the continuance of an Event of Default, each
Grantor will, at its own expense notify any parties obligated on any of the
Collateral to make payment to the Collateral Agent of any amounts due or to
become due thereunder.

 

(d)                                 At any time following the occurrence and
during the continuation of an Event of Default, the Collateral Agent may
endorse, in the name of such Grantor, any item, howsoever received by the
Collateral Agent, representing any payment on or other proceeds of any of the
Collateral.

 

17

--------------------------------------------------------------------------------


 

SECTION 4.5.  As to Intellectual Property Collateral.  Each Grantor covenants
and agrees to comply with the following provisions as such provisions relate to
any Intellectual Property Collateral material to the condition (financial or
otherwise), business, operations, liabilities (contingent or otherwise) or
properties of the Obligors taken as a whole:

 

(a)                                  such Grantor will not (i) do or fail to
perform any act whereby any of the Patent Collateral may lapse or become
abandoned or dedicated to the public or unenforceable, (ii) permit any of its
licensees to (A) fail to continue to use any of the Trademark Collateral in
order to maintain all of the Trademark Collateral in full force free from any
claim of abandonment for non-use, (B) fail to maintain as in the past quality of
products and services offered under all of the Trademark Collateral, (C) employ
all of the Trademark Collateral registered with any federal or state or foreign
authority with an appropriate notice of such registration, (D) adopt or use any
other Trademark which is confusingly similar or a colorable imitation of any of
the Trademark Collateral, (E) use any of the Trademark Collateral registered
with any federal, state or foreign authority except for the uses for which
registration or application for registration of all of the Trademark Collateral
has been made or (F) do or permit any act or knowingly omit to do any act
whereby any of the Trademark Collateral may lapse or become invalid or
unenforceable, or (iii) do or permit any act or knowingly omit to do any act
whereby any of the Copyright Collateral or any of the Trade Secrets Collateral
may lapse or become invalid or unenforceable or placed in the public domain
except upon expiration of the end of an unrenewable term of a registration
thereof, unless in the case of any of the foregoing requirements in clauses (i),
(ii) and (iii), such Grantor either (x) reasonably and in good faith determine
that any of such Intellectual Property Collateral is of negligible economic
value to such Grantor, or (y) have a valid business purpose to do otherwise;

 

(b)                                 such Grantor shall promptly notify the
Collateral Agent if it knows or has reason to know, that any application or
registration relating to any material item of the Intellectual Property
Collateral may become abandoned or dedicated to the public or placed in the
public domain or invalid or unenforceable, or of any adverse determination or
development (including the institution of, or any such determination or develop
in, any proceeding in the United States Patent and Trademark Office, the United
States Copyright Office or any foreign counterpart thereof or any court)
regarding such Grantor’s ownership of any of the Intellectual Property
Collateral, its right to register the same or to keep and maintain and enforce
the same;

 

(c)                                  such Grantor will take all necessary steps,
including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or (subject to the terms of the
Indenture) any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue any application (and to obtain the
relevant registration) filed with respect to, and to maintain any registration
of, the Intellectual Property Collateral, including the filing of applications
for renewal, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and the payment of fees and taxes
(except to the extent that dedication, abandonment or invalidation is permitted
under the foregoing clause (a) or (b)); and

 

18

--------------------------------------------------------------------------------


 

(d)                                 on the Issue Date (and thereafter upon the
request of the Collateral Agent; provided that, unless an Event of Default has
occurred and is continuing, such request shall be made no more than once in any
period of 12 consecutive months) such Grantor will promptly execute and deliver
to the Collateral Agent (as applicable) a Patent Security Agreement, Trademark
Security Agreement and/or Copyright Security Agreement, as the case may be, in
the forms of Exhibit A, Exhibit B and Exhibit C hereto following its obtaining
an interest in any such Intellectual Property, and shall execute and deliver to
the Collateral Agent any other document required to acknowledge or register or
perfect the Collateral Agent’s interest in any part of such item of Intellectual
Property Collateral unless the Grantor shall determine in good faith (with the
consent of the Collateral Agent, which consent shall not be unreasonably
withheld or delayed) that any Intellectual Property Collateral is of negligible
economic value to the Grantor.

 

SECTION 4.6.  Commercial Tort Claims.  Each Grantor shall notify the Collateral
Agent if such Grantor reasonably believes it is entitled to recover a commercial
tort claim the value of which is in excess of $1,000,000, and such Grantor
promptly (and in any event within 30 days of such acquisition) shall take all
such action reasonably necessary or requested by the Collateral Agent to grant
to the Collateral Agent and perfect a security interest in such commercial tort
claim.

 

SECTION 4.7.  As to Deposit Accounts.  With respect to any Deposit Accounts
owned by any Grantor (other than cash and cash equivalents not exceeding
$250,000 in the aggregate and accounts the entire balance of which is swept at
least once every three business days to an account described below), provided
that, notwithstanding such threshold, a Control Agreement shall always cover the
Company’s and its Subsidiaries’ main collection account, such Grantor will cause
a Control Agreement relating to such Deposit Account to be executed and
delivered by such Grantor and the applicable bank in favor of the applicable
First Lien Collateral Agent:

 

(a)                                  with respect to Deposit Accounts maintained
on the Issue Date, on the Issue Date; and

 

(b)                                 with respect to Deposit Accounts established
after the Issue Date, at the time such Deposit Account is established.

 

SECTION 4.8.  Further Assurances, etc.  Each Grantor agrees that, from time to
time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that the Collateral Agent may reasonably request, in order to perfect, preserve
and protect any security interest granted or purported to be granted hereby or
to enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral.  Without limiting the generality of
the foregoing, such Grantor will

 

(a)                                  from time to time upon the request of the
Collateral Agent, promptly deliver to the Collateral Agent such stock powers,
instruments and similar documents, reasonably satisfactory in form and substance
to the Collateral Agent, with respect to such Collateral as the Collateral Agent
may reasonably request and will, from time to time

 

19

--------------------------------------------------------------------------------


 

upon the request of the Collateral Agent after the occurrence and during the
continuance of any Event of Default promptly transfer any securities
constituting Collateral into the name of any nominee designated by the
Collateral Agent; if any Collateral shall be evidenced by an instrument,
negotiable document, promissory note or chattel paper with a value in excess of
$500,000, deliver and pledge to the Collateral Agent hereunder such instrument,
negotiable document, promissory note or chattel paper duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to the Collateral Agent;

 

(b)                                 file (or cause to be filed) such Filing
Statements or continuation statements, or amendments thereto, and such other
instruments or notices (including assignment of claim form under or pursuant to
the federal assignment of claims statute 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof) as are necessary in order to perfect and preserve the security
interests and other rights granted or purported to be granted to the Collateral
Agent hereby;

 

(c)                                  deliver to the Collateral Agent and at all
times keep pledged to the Collateral Agent pursuant hereto, on a second-priority
(subject to Section 3.5 of the Indenture), perfected basis, at the reasonable
request of the Collateral Agent, all investment property constituting
Collateral, all Distributions with respect thereto, and after an Event of
Default, all Dividends and all interest and principal with respect to promissory
notes, and all proceeds and rights from time to time receive by or distributable
to such Grantor in respect of any of the foregoing Collateral;

 

(d)                                 furnish to the Collateral Agent, from time
to time at the Collateral Agent’s request, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Collateral Agent may reasonably request, all in
reasonable detail; and

 

(e)                                  do all things reasonably requested by the
Collateral Agent in order to enable the Collateral Agent to have control (as
such term is defined in Article 8 and Article 9 of any applicable Uniform
Commercial Code relevant to the creation, perfection or priority of Collateral
consisting of Deposit Accounts, accounts and letter of credit rights) over any
Collateral;

 

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral including any financing statement describing the
collateral as “all assets,” or words of similar effect.  Each Grantor agrees
that a carbon, photographic or other reproduction of this Security Agreement or
any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

20

--------------------------------------------------------------------------------


 

ARTICLE V

THE COLLATERAL AGENT

 

SECTION 5.1.  Collateral Agent Appointed Attorney-in-Fact.  Each Grantor hereby
irrevocably appoints the Collateral Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time in the Collateral Agent’s discretion, following
the occurrence and during the continuance of an Event of Default, to take any
action and to execute any instrument which the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Security Agreement,
including:

 

(a)                                  to ask, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral;

 

(b)                                 to receive, endorse, and collect any drafts
or other instruments, documents and chattel paper, in connection with clause
(a) above;

 

(c)                                  to file any claims or take any action or
institute any proceedings which the Collateral Agent may deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Collateral Agent with respect to any of the Collateral; and

 

(d)                                 to perform the affirmative obligations of
such Grantor hereunder.

 

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

 

SECTION 5.2.  Collateral Agent May Perform.  If any Grantor fails to perform any
agreement contained herein, upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by such Grantor pursuant to
Article VII of the Indenture.

 

SECTION .5.3.  Collateral Agent Has No Duty.  The powers conferred on the
Collateral Agent hereunder are solely to protect its interest (on behalf of the
Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers.  Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or responsibility for

 

(a)                                  ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relative
to any investment property, whether or not the Collateral Agent has or is deemed
to have knowledge of such matters, or

 

(b)                                 taking any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.

 

21

--------------------------------------------------------------------------------


 

SECTION 5.4.  Reasonable Care.  The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral or
Mortgaged Property in its possession; provided that the Collateral Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
any of the Collateral or Mortgaged Property, if it takes such action for that
purpose as Grantor reasonably requests in writing at times other than upon the
occurrence and during the continuance of any Event of Default, but failure of
the Collateral Agent to comply with any such request at any time shall not in
itself be deemed a failure to exercise reasonable care.

 

SECTION 5.5.  Authority of Collateral Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under the Security Agreement
and the other Collateral Documents with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, right, request, judgment or other right or remedy provided for herein or
in any other Collateral Document resulting or arising out of this Security
Agreement or any other Collateral Document shall, as between the Collateral
Agent and the Secured Parties, be governed by the Indenture and the
Intercreditor Agreement and by such other agreements with respect thereto as may
exist from to time among them (including, without limitation, the other Notes
Documents), but, as between the Collateral Agent and the Grantors, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and the Grantors shall not be under any obligation, or have any entitlement, to
make any inquiry respecting such authority.  The Collateral Agent shall have all
of the rights and benefits afforded it under the Indenture and the Intercreditor
Agreement in the administration of the Security Agreement and the other
Collateral Documents, as if such rights and benefits were specifically set forth
herein, including, but not limited to, the rights and benefits set forth in
Article XI of the Indenture.

 

ARTICLE VI

REMEDIES

 

SECTION 6.1.  Certain Remedies.  If any Event of Default shall have occurred and
be continuing:

 

(a)                                  The Collateral Agent may exercise in
respect of the Collateral, in addition to other rights and remedies provided for
herein or otherwise available to it, all the rights and remedies of a secured
party on default under the UCC (whether or not the UCC applies to the affected
Collateral) and also may

 

(i)                                     require each Grantor to, and each
Grantor hereby agrees that it will, at its expense and upon request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a place
to be designated by the Collateral Agent which is reasonably convenient to both
parties, and

 

(ii)                                  without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral

 

22

--------------------------------------------------------------------------------


 

Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Collateral Agent may deem commercially reasonable. 
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten days prior notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given. 
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

(b)                                 All cash proceeds received by the Collateral
Agent in respect of any sale of, collection from, or other realization upon, all
or any part of the Collateral shall be applied by the Collateral Agent against,
all or any part of the Secured Obligations as in Article VII of the Indenture.

 

(c)                                  The Collateral Agent may

 

(i)                                     transfer all or any part of the
Collateral into the name of the Collateral Agent or its nominee, with or without
disclosing that such Collateral is subject to the Lien hereunder,

 

(ii)                                  notify the parties obligated on any of the
Collateral to make payment to the Collateral Agent of any amount due or to
become due thereunder,

 

(iii)                               enforce collection of any of the Collateral
by suit or otherwise, and surrender, release or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any obligations of any nature of any party with
respect thereto,

 

(iv)                              endorse any checks, drafts, or other writings
in any Grantor’s name to allow collection of the Collateral,

 

(v)                                 take control of any proceeds of the
Collateral, and

 

(vi)                              execute (in the name, place and stead of any
Grantor) endorsements, assignments, stock powers and other instruments of
conveyance or transfer with respect to all or any of the Collateral.

 

SECTION 6.2.  Securities Laws.  If the Collateral Agent shall determine to
exercise its right to sell all or any of the Capital Stock that are Collateral
pursuant to Section 6.1, each Grantor agrees that, upon request of the
Collateral Agent, such Grantor will, at its own expense, use commercially
reasonable efforts to:

 

(a)                                  execute and deliver, and cause (or, with
respect to any issuer which is not a Subsidiary of such Grantor, use its best
efforts to cause) each issuer of the Collateral contemplated to be sold and the
directors and officers thereof to execute and deliver, all

 

23

--------------------------------------------------------------------------------


 

such instruments and documents, and do or cause to be done all such other acts
and things, as may be necessary or, in the opinion of the Collateral Agent,
advisable to register the sale of such Capital Stock under the provisions of the
Securities Act of 1933, as from time to time amended (the “Securities Act”), and
cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished, and to make all amendments and supplements thereto and to the related
prospectus which, in the reasonable opinion of the Collateral Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the SEC applicable thereto;

 

(b)                                 use commercially reasonable efforts to
qualify such Capital Stock for sale under the state securities or “Blue Sky”
laws and to obtain all necessary governmental approvals for, the sale of such
Capital Stock, as requested by the Collateral Agent;

 

(c)                                  cause (or, with respect to any issuer which
is not a Subsidiary of such Grantor, use its best efforts to cause) each such
issuer to make available to its security holders, as soon as practicable, an
earnings statement that will satisfy the provisions of Section 11(a) of the
Securities Act; and

 

(d)                                 do or cause to be done all such other acts
and things as may be necessary to make such sale of the Collateral or any part
thereof valid and binding and in compliance with applicable law.

 

SECTION 6.3.  Compliance with Restrictions.  Each Grantor agrees that in any
sale of any of the Collateral whenever an Event of Default shall have occurred
and be continuing, the Collateral Agent is hereby authorized to comply with any
limitation or restriction it connection with such sale as it may be advised by
counsel is necessary in order to (i) avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or (ii) obtain any required approval of the sale or
of the purchaser by any Governmental Authority or official and such Grantor
further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Collateral Agent be liable nor accountable to such Grantor for any
discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

 

SECTION 6.4.  Protection of Collateral.  The Collateral Agent may from time to
time, at its option, perform any act which any Grantor fails to perform after
being requested in writing so to perform (it being understood that no such
request need be given after the occurrence and during the continuance of an
Event of Default) and the Collateral Agent may from time to time take any other
action which the Collateral Agent reasonably deems necessary for the
maintenance, preservation or protection of any of the Collateral or of its
security interest therein.


 


SECTION 6.5.  INTERCREDITOR PROVISIONS AND VOTING         (A)        IF AN EVENT
OF DEFAULT OCCURS AND IS CONTINUING, THE COLLATERAL AGENT SHALL EXERCISE ITS
RIGHTS HEREUNDER AND THE


 


24

--------------------------------------------------------------------------------



 


OTHER COLLATERAL DOCUMENTS IN ACCORDANCE WITH THE WRITTEN INSTRUCTIONS FROM
HOLDERS OF MORE THAN 50% OF THE AGGREGATE PRINCIPAL AMOUNT (OR, IN CASE OF
DISCOUNT NOTES, ACCRETED VALUE) OF ALL THE SECURED OBLIGATIONS.


 


(B)                                 ANY ACTION TAKEN OR NOT TAKEN WITHOUT THE
VOTE OF ANY SECURED PARTY OR SECURED PARTIES UNDER THIS SECTION 6.5 SHALL
NEVERTHELESS BE BINDING ON SUCH SECURED PARTY OR SECURED PARTIES.


 


(C)                                  EXCEPT AS PROVIDED IN THE SUCCEEDING
SENTENCE OR IN ARTICLE VII, IN THE CASE OF AN EVENT OF DEFAULT, THE COLLATERAL
AGENT WILL ONLY BE PERMITTED, SUBJECT TO APPLICABLE LAW, TO EXERCISE REMEDIES
AND SELL THE COLLATERAL UNDER THIS AGREEMENT OR ANY MORTGAGED PROPERTY UNDER ANY
MORTGAGE AT THE DIRECTION OF THE APPLICABLE SECURED PARTIES AS SET FORTH IN THIS
SECTION 6.5.  IF THE COLLATERAL AGENT HAS ASKED THE SECURED PARTIES FOR
INSTRUCTION AND THE APPLICABLE SECURED PARTIES HAVE NOT YET RESPONDED TO SUCH
REQUEST, THE COLLATERAL AGENT SHALL BE AUTHORIZED TO TAKE, BUT SHALL NOT BE
REQUIRED TO TAKE, AND SHALL IN NO EVENT HAVE ANY LIABILITY FOR THE TAKING, ANY
DELAY IN TAKING OR THE FAILURE TO TAKE, SUCH ACTIONS WITH REGARD TO AN EVENT OF
DEFAULT WHICH THE COLLATERAL AGENT, IN GOOD FAITH, BELIEVES TO BE REASONABLY
REQUIRED TO PROMOTE AND PROTECT THE INTERESTS OF THE SECURED PARTIES AND TO
PRESERVE THE VALUE OF THE COLLATERAL AND MORTGAGED PROPERTY AND SHALL GIVE THE
SECURED PARTIES APPROPRIATE NOTICE OF SUCH ACTION; PROVIDED THAT ONCE
INSTRUCTIONS WITH RESPECT TO SUCH REQUEST HAVE BEEN RECEIVED BY THE COLLATERAL
AGENT FROM THE APPLICABLE SECURED PARTIES, THE ACTIONS OF THE COLLATERAL AGENT
SHALL BE GOVERNED THEREBY AND THE COLLATERAL AGENT SHALL NOT TAKE ANY FURTHER
ACTION WHICH WOULD BE CONTRARY THERETO.


 


ARTICLE VII


APPLICATION OF PROCEEDS


 


SECTION 7.1  APPLICATION OF PROCEEDS.


 

(a)                                  Subject to the terms of the Intercreditor
Agreement, the proceeds received by the Collateral Agent in respect of any sale
of, collection from or other realization upon all or any part of the Collateral
or Mortgaged Property pursuant to the exercise by the Collateral Agent of its
remedies hereunder or under any of the Collateral Documents shall be applied,
together with any other sums then held by the Collateral Agent pursuant to this
Agreement or any other Collateral Document, by the Collateral Agent as follows:

 

(i)                                     First, to the payment of all reasonable
costs and expenses, fees, commissions and taxes of such sale, collection or
other realization including compensation to the Collateral Agent and the Trustee
and its agents and counsel, and all reasonable expenses, liabilities and
advances made or incurred by the Collateral Agent and the Trustee in connection
therewith, and all indemnities and other amounts for which each of the
Collateral Agent and the Trustee is entitled pursuant to the provisions of the
Indenture or this Agreement;

 

(ii)                                  Second, to reimburse any Secured Party for
any indemnification amounts paid to the Collateral Agent in connection with any
costs and expenses incurred by the Collateral Agent;

 

25

--------------------------------------------------------------------------------


 

(iii)                               Third, to the payment of all accrued and
unpaid interest and accrued fees owing in respect of the Secured Obligations on
a pro rata basis in accordance with the respective amounts of all interest and
accrued fees owed in respect of the Secured Obligations to Secured Parties;

 

(iv)                              Fourth, to the payment of all amounts of
principal (or, in the case of discount notes, unpaid accreted value) owing in
respect of the Secured Obligations on a pro rata basis in accordance with the
respective amounts of all principal (or, in the case of discount notes, unpaid
accreted value) owed in respect of the Secured Obligations to Secured Parties;

 

(v)                                 Fifth, to all other amounts then owing in
respect of the Secured Obligations; and

 

(vi)                              Sixth, the balance, if any, to the Company or
the Guarantors or such other persons as are entitled thereto.

 

All applications of proceeds pursuant to clauses (ii) though (v) above shall be
allocated among the Secured Parties on a pro rata basis according to the
principal (or, in the case of discount notes, accreted value), interest and
other amounts owing in respect of the Secured Obligations at the time of the
distribution.  In the event that any such proceeds are insufficient to pay in
full the items described in clauses (i) through (v) of this Section 8.1(a), the
Grantors shall remain liable, jointly and severally, for any deficiency.

 


(B)                                 UPON THE REQUEST OF THE COLLATERAL AGENT
PRIOR TO ANY DISTRIBUTION UNDER THIS SECTION 8.1, EACH SECURED PARTY OR ITS
AUTHORIZED REPRESENTATIVE SHALL PROVIDE TO THE COLLATERAL AGENT CERTIFICATES, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, SETTING
FORTH THE RESPECTIVE AMOUNTS REFERRED TO IN SECTION 8.1(A), THAT EACH SUCH
SECURED PARTY OR ITS AUTHORIZED REPRESENTATIVE BELIEVES IT IS ENTITLED TO
RECEIVE, AND THE COLLATERAL AGENT SHALL BE FULLY ENTITLED TO RELY ON SUCH
CERTIFICATES.


 

SECTION 7.2 .  Sharing of Proceeds.  If, despite the provisions of this Security
Agreement, any Secured Party shall receive any payment or other recovery in
excess of its portion of payments on account of the Secured Obligations to which
it is then entitled in accordance with this Agreement, such Secured Party shall
hold such payment or recovery in trust for the benefit of all Secured Parties
for distribution in accordance with Section 8.1.

 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

 

SECTION 8.1.  Notes Document.  This Security Agreement is a Notes Document
executed pursuant to the Indenture and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.

 

SECTION 8.2.  Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Security Agreement, the exercise of any right or remedy by the
Collateral Agent hereunder and the obligations

 

26

--------------------------------------------------------------------------------


 

of the Grantors hereunder, in each case, with respect to the Collateral are
subject to the limitations and provisions of the Intercreditor Agreement.  In
the event of any conflict between the terms of the Intercreditor Agreement and
the terms of this Security Agreement, the terms of the Intercreditor Agreement
shall govern and control.  Prior to the Discharge of the Credit Agreement
Obligations (as such terms are defined in the First Lien Intercreditor
Agreement) any requirement of this Security Agreement to deliver possession of
Collateral to the Collateral Agent shall be deemed satisfied by delivery of such
Collateral to any First Lien Collateral Agent.

 

SECTION 8.3.  Binding on Successors, Transferees and Assigns; Assignment.  This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantors and their successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
each Secured Party and its successors, transferees and assigns.

 

SECTION 8.4.  Amendments, etc.  No amendment to or waiver of any provision of
this Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless made in accordance with the terms of the Indenture and unless in writing
and signed by the Collateral Agent with the written consent of such Secured
Parties, if any, required by the Indenture and any Additional Secured Debt
Documents and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

SECTION 7.5.  Notices.  All notices or instructions hereunder and all notices
and other communications provided for hereunder shall be in writing or by
facsimile and addressed, delivered or transmitted to the appropriate party at
the address or facsimile number of such party specified in the Indenture or in
the Additional Secured Party Joinder or at such other address or facsimile
number as may be designated by such party in a notice to the other party.  Any
notice or other communication, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any such notice or other communication, if
transmitted by facsimile, shall be deemed given when transmitted and
electronically confirmed.

 

SECTION 8.6.  Release of Liens; Release of Grantor.  The lien and security
interest in the Collateral granted hereunder shall terminate and be released, in
whole or in part, (i) as to any Obligations under the Indenture, as provided in
the Indenture and (ii) as to Additional Secured Obligations under Additional
Secured Debt Documents, as provided in such Additional Secured Debt Documents.

 

SECTION 8.7.  Additional Secured Obligations.  On or after the date hereof, the
Company may from time to time designate Additional Pari Passu Lien Indebtedness
(as defined in the Indenture) of the Company or any Guarantor permitted to be
incurred as “Pari Passu Obligations” under the Indenture,  the First Lien
Indenture and the Credit Agreement as Additional Secured Obligations by
delivering to the Collateral Agent, each Authorized Representative and each
First Lien Collateral Agent (a) a certificate signed by the chief financial
officer of the Company (i) identifying the Class of obligations so designated
and the aggregate principal amount or face amount thereof, stating that such
Class of obligations is designated as an Additional Secured Obligation for
purposes hereof, (ii) representing that such designation of such Class of
obligations

 

27

--------------------------------------------------------------------------------


 

as an Additional Secured Obligation complies with the terms of each of the
Indenture, this Security Agreement, the First Lien Indenture, the First Lien
Security Agreement and the Credit Agreement and (iii) specifying the name and
address of the Authorized Representative for such Class of obligations, (b) a
fully executed additional secured party joinder in the form attached as Annex II
(“Additional Secured Party Joinder”) and (c) an opinion of counsel to the effect
that the designation of such Class of obligations as “Additional Secured
Obligations” is in compliance with the terms of the Indenture, the First Lien
Indenture and the Credit Agreement.  Each Authorized Representative agrees that
upon the satisfaction of all conditions set forth in the preceding sentence, the
Collateral Agent shall act as agent under and subject to the terms of this
Security Agreement for the benefit of all Pari Passu Lien Secured Parties (as
defined in the Indenture), including without limitation, any Pari Passu Lien
Secured Parties that hold any such Additional Secured Obligations, and each
Authorized Representative agrees to the appointment, and acceptance of the
appointment, of the Collateral Agent as agent for the holders of such Additional
Secured Obligations as set forth in each Additional Secured Party Joinder and
agrees, on behalf of itself and each Additional Secured Party it represents, to
be bound by this Security Agreement.

 

SECTION 8.8.  Additional Guarantors.  Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Grantor” hereunder with the same force and effect as if it were
originally a party to this Security Agreement and named as a “Grantor”
hereunder.  The execution and delivery of such supplement shall not require the
consent of any other Grantor hereunder, and the rights and obligations of each
Grantor, hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.

 

SECTION 8.9.  No Waiver; Remedies.  No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 8.10.  Headings.  The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

 

SECTION 8.11.  Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 8.12.  Governing Law, Entire Agreement, etc.  THIS SECURITY AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE EXTENT THAT
THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR

 

28

--------------------------------------------------------------------------------


 

COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK.  This Security Agreement and the other Notes Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and thereof and supersede any prior agreements, written or oral, with
respect thereto.

 

SECTION 8.13.  Counterparts.  This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile or other electronic means (such as Adobe PDF
file) shall be effective as delivery of a manually executed counterpart of this
Security Agreement.

 

SECTION 8.14.  Foreign Pledge Agreements.  Without limiting any of the rights,
remedies, privileges or benefits provided hereunder to the Collateral Agent for
its benefit and the ratable benefit of the other Secured Parties, each Grantor
and the Collateral Agent hereby agree that the terms and provisions of this
Security Agreement in respect of any Collateral subject to the pledge or other
Lien of a Foreign Pledge Agreement are, and shall deemed to be, supplemental and
in addition to the rights, remedies, privileges and benefits provided to the
Collateral Agent and the other Secured Parties under such Foreign Pledge
Agreement and under applicable law to the extent consistent with applicable law;
provided that in the event that the terms of this Security Agreement conflict or
are inconsistent with the applicable Foreign Pledge Agreement or applicable law
governing such Foreign Pledge Agreement, (i) to the extent that the provisions
of such Foreign Pledge Agreement or applicable foreign law are, under applicable
foreign law, necessary for the creation, perfection or priority of the security
interests in the Collateral subject to such Foreign Pledge Agreement, the terms
of such Foreign Pledge Agreement or such applicable law shall be controlling and
(ii) otherwise, the terms hereof shall be controlling.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

 

 

REDDY ICE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

Name:

Steven J. Janusek

 

 

Title:

Executive Vice President, Chief

 

 

Financial Officer and Secretary

 

 

 

 

REDDY ICE HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

Name:

Steven J. Janusek

 

 

Title:

Executive Vice President, Chief

 

 

Financial Officer and Secretary

 

S-1

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent

 

 

 

 

 

By:

/s/ Patrick T. Giordano

 

 

Name: Patrick T. Giordano

 

 

Title: Vice President

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

To Second Lien Pledge and Security Agreement

 

SECOND LIEN NOTES PATENT SECURITY AGREEMENT

 

This SECOND LIEN NOTES PATENT SECURITY AGREEMENT, dated as of                  
, 200   (this “Agreement”), is made by [NAME OF GRANTOR] a [STATE OF
INCORPORATION] corporation (the “Grantor”), in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), as collateral Agent (together with its
successor(s) thereto in such capacity, the “Collateral Agent”) for each of the
Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Indenture, dated as of March 15, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”), among Reddy Ice Corporation, a Nevada corporation (the “Company”),
the Trustee and the Collateral Agent, the Company has issued the Notes;

 

WHEREAS, in connection with the Indenture, the Grantor has executed and
delivered a Pledge and Security Agreement, dated as of March 15, 2010  (as
amended, supplemented, amended and restated or otherwise modified from time to
time, “Security Agreement”);

 

WHEREAS, pursuant to the Indenture and pursuant to clause (d) of Section 4.5 of
the Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Collateral Agent a continuing security interest in
all of the Patent Collateral (as defined below) to secure all Secured
Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

SECTION 1.  Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meaning provided in the Security Agreement.

 

SECTION 2.  Grant of Security Interest.  The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the following property, whether
now or hereafter existing or acquired by the Grantor (the “Patent Collateral”):

 

(a)                                  all of its letters patent and applications
for letters patent throughout the world, including all patent applications in
preparation for filing and each patent and patent application referred to in
Item A of Schedule I attached hereto;

 

1

--------------------------------------------------------------------------------


 

(b)                                 all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations of any of the
items described in clause (a);

 

(c)                                  all of its patent licenses, and other
agreements providing the Grantor with the right to use any items of the type
referred to in clauses (a) and (b) above, including each patent license referred
to in Item B of Schedule I attached hereto; and

 

(d)                                 all proceeds of, and rights associated with,
the foregoing.

 

Notwithstanding the foregoing, “Patent Collateral” shall not include
(collectively, the “Patent Excluded Property”) (i) any permit or license or any
contractual obligation entered into by Parent, the Company or any Subsidiary
Guarantor (A) that prohibits or requires the consent of any Person other than
the Company and its Affiliates which has not been obtained as a condition to the
creation by Parent, the Company or the applicable Subsidiary Guarantor of a Lien
on any right, title or interest in such permit, license or contractual
obligation or (B) to the extent that any requirement of law applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in clauses (A) and (B), to the extent, and for as long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or any other requirement of law or
(ii) property owned by the Company or any Subsidiary Guarantor that is subject
to a Lien permitted by clause (6) of the definition of “Permitted Liens” (as
defined in the Indenture) if the contractual obligation pursuant to which such
Lien is granted (or in the document providing for such Lien) prohibits or
requires the consent of any Person other than the Company and its Affiliates
which has not been obtained as a condition to the creation of any other Lien on
such item of property,; provided, however, that “Patent Excluded Property” shall
not include any proceeds, products, substitutions or replacements of Patent
Excluded Property (unless such proceeds, products, substitutions or replacements
would otherwise constitute Patent Excluded Property), which assets subject to
such Lien shall not constitute Patent Collateral under any circumstance.

 

SECTION 3.  Security Agreement.  This Agreement has been executed and delivered
by the Grantor for the purpose of registering the security interest of the
Collateral Agent in the Patent Collateral with the United States Patent and
Trademark Office and corresponding offices in other countries of the world.  The
security interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Collateral Agent for its
benefit and the ratable benefit of each other Secured Party under the Security
Agreement.  The Security Agreement (and all rights and remedies of the
Collateral Agent and each Secured Party thereunder) shall remain in full force
and effect in accordance with its terms.

 

SECTION 4.  Release of Liens; Release of Grantor.  The lien and security
interest in the Patent Collateral and any Grantor shall be released pursuant to
the provisions of the Indenture.

 

SECTION 5.  Acknowledgment.  The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

 

2

--------------------------------------------------------------------------------


 

SECTION 6.  Notes Document.  This Agreement is a Notes Document executed
pursuant to the Indenture and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

SECTION 7.  Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Agreement, the exercise of any right or remedy by the
Collateral Agent hereunder and the obligations of the Guarantor hereunder, in
each case, with respect to the Collateral are subordinated and subject to the
limitations and provisions of the Intercreditor Agreement.  In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Security Agreement, the terms of the Intercreditor Agreement shall govern and
control.

 

SECTION 8.  Counterparts.  This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officers as of the date first
above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I

to Patent Security Agreement

 

Item A.  Patents

 

Issued Patents

 

Country

 

Patent No.

 

Issue Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Patent Applications

 

Country

 

Serial No.

 

Filing Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patent Applications In Preparation

 

Country

 

Docket No.

 

Expected
Filing Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Patent Licenses

 

Country or
Territory

 


Licensor

 


Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

to Pledge and Security Agreement

 

SECOND LIEN NOTES TRADEMARK SECURITY AGREEMENT

 

This SECOND LIEN NOTES TRADEMARK SECURITY AGREEMENT, dated as of            ,
  , 200   (this “Agreement”), is made by [NAME OF GRANTOR] a [STATE OF
INCORPORATION] corporation (the “Grantor”), in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), as collateral Agent (together with its
successor(s) thereto in such capacity, the “Collateral Agent”) for each of the
Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Indenture, dated as of March 15, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”), among Reddy Ice Corporation, a Nevada corporation (the “Company”),
the Trustee and the Collateral Agent, the Company has issued the Notes;

 

WHEREAS, in connection with the Indenture, the Grantor has executed and
delivered a Pledge and Security Agreement, dated as of March 15, 2010   (as,
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Security Agreement”);

 

WHEREAS, pursuant to the Indenture and pursuant to clause (e) of Section 4.5 of
the Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Collateral Agent a continuing security interest in
all of the Trademark Collateral (as defined below) to secure all Secured
Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

SECTION 1.  Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.

 

SECTION 2.  Grant of Security Interest.  The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the following property, whether
now or hereafter existing or acquired by the Grantor (the “Trademark
Collateral”):

 

(a)                                  (i) all of its trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, certification

 

1

--------------------------------------------------------------------------------


 

marks, collective marks, logos and other source or business identifiers, and all
goodwill of the business associated therewith, now existing or hereafter adopted
or acquired including those referred to in Item A of Schedule I hereto, whether
currently in use or not, all registrations and recordings thereof and all
applications in connection therewith whether pending or in preparation for
filing, including registrations, recordings and applications in the United
States Patent and Trademark Office or in any office or agency of the United
States of America or any State thereof or any other country or political
subdivision thereof or otherwise, and all common-law rights relating to the
foregoing and (ii) the right to obtain all reissues, extensions or renewals of
the foregoing (collectively referred to as the “Trademark”);

 

(b)                                 all Trademark licenses for the grant by or
to the Grantor of any right to use any Trademark, including each Trademark
license referred to in Item B of Schedule I hereto;

 

(c)                                  all of the goodwill of the business
connected with the use of, and symbolized by the items described in, clause (a),
and to the extent applicable clause (b);

 

(d)                                 the right to sue third parties for past,
present and future infringements of any Trademark Collateral described in clause
(a) and, to the extent applicable, clause (b) and

 

(e)                                  all proceeds of, and rights associated
with, the foregoing.

 

Notwithstanding the foregoing, “Trademark Collateral” shall not include
(collectively, the “Trademark Excluded Property”) (i) any permit or license or
any contractual obligation entered into by Parent, the Company or any Subsidiary
Guarantor (A) that prohibits or requires the consent of any Person other than
the Company and its Affiliates which has not been obtained as a condition to the
creation by Parent, the Company or the applicable Subsidiary Guarantor of a Lien
on any right, title or interest in such permit, license or contractual
obligation or (B) to the extent that any requirement of law applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in clauses (A) and (B), to the extent, and for as long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or any other requirement of law,
(ii) property owned by the Company or any Subsidiary Guarantor that is subject
to a Lien permitted by clause (6) of the definition of “Permitted Liens” (as
defined in the Indenture) if the contractual obligation pursuant to which such
Lien is granted (or in the document providing for such Lien) prohibits or
requires the consent of any Person other than the Company and its Affiliates
which has not been obtained as a condition to the creation of any other Lien on
such item of property or (iii) any “intent to use” trademark applications for
which a statement of use has not been filed (but only until such statement is
filed); provided, however, that “Trademark Excluded Property” shall not include
any proceeds, products, substitutions or replacements of Trademark Excluded
Property (unless such proceeds, products, substitutions or replacements would
otherwise constitute Trademark Excluded Property), which assets subject to such
Lien shall not constitute Trademark Collateral under any circumstance.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.  Security Agreement.  This Agreement has been executed and delivered
by the Grantor for the purpose of registering the security interest of the
Collateral Agent in the Trademark Collateral with the United States Patent and
Trademark Office and corresponding offices in other countries of the world.  The
security interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Collateral Agent for its
benefit and the ratable benefit of each other Secured Party under the Security
Agreement.  The Security Agreement (and all rights and remedies of the
Collateral Agent and each Secured Party thereunder) shall remain in full force
and effect in accordance with its terms.

 

SECTION 4.  Release of Liens; Release of Grantor.  The lien and security
interest in the Trademark Collateral and any Grantor shall be released pursuant
to the provisions of the Indenture.

 

SECTION 5.  Acknowledgment.  The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Trademark Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

 

SECTION 6.  Notes Document.  This Agreement is a Notes Document executed
pursuant to the Indenture and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

SECTION 7.  Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Agreement, the exercise of any right or remedy by the
Collateral Agent hereunder and the obligations of the Guarantor hereunder, in
each case, with respect to the Collateral are subordinated and subject to the
limitations and provisions of the Intercreditor Agreement.  In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

 

SECTION 8.  Counterparts.  This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by Authorized Officer as of the date first above
written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I

to Trademark Security Agreement

 

Item A.  Trademarks

 

Registered Trademarks

 

Country

 

Trademark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Trademark Applications

 

Country

 

Trademark

 

Serial No.

 

Filing Date





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark Applications In Preparation

 

Country

 

Trademark

 

Docket No.

 

Expected
Filing Date

 

Products/
Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Trademark Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

to Second Lien Pledge and Security Agreement

 

SECOND LIEN NOTES COPYRIGHT SECURITY AGREEMENT

 

This SECOND LIEN NOTES COPYRIGHT SECURITY AGREEMENT, dated as of             
    , 200   (this “Agreement”), is made by [NAME OF GRANTOR] a [STATE OF
INCORPORATION] corporation (the “Grantor”), in favor of WELLS FARGO BANK, N.A.
(“Wells Fargo”), as Collateral Agent (together with its successor(s) in such
capacity, the “Collateral Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Indenture, dated as of March 15, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”), among Reddy Ice Corporation, a Nevada corporation (the “Company”),
the Lenders and the Collateral Agent, the Company has issued the Notes;

 

WHEREAS, in connection with the Indenture, the Grantor has executed a delivered
a Subsidiary Pledge arid Security Agreement, dated as of March 15, 2010  (as
amended, supplemented, amended and restated or otherwise modified from time to
time, “Security Agreement”);

 

WHEREAS, pursuant to the Indenture and pursuant to and to clause (e) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Collateral Agent a continuing
security interest in all of the Copyright Collateral (as defined below) to
secure all Secured Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

SECTION 1.  Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.

 

SECTION 2.  Grant of Security Interest.  The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the following (the “Copyright
Collateral”), whether now or hereafter existing or acquired by the Grantor:  all
copyrights of the Grantor, whether statutory or common law, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of the Grantor’s right, title and interest in
and to all copyrights registered in the United States Copyright Office or
anywhere else in the world and also including

 

1

--------------------------------------------------------------------------------


 

the copyrights referred to in Item A of Schedule I hereto, and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation, and all copyright licenses, including each copyright
license referred to in Item B of Schedule I hereto and all proceeds of the
foregoing.

 

Notwithstanding the foregoing, “Copyright Collateral” shall not include
(collectively, the “Copyright Excluded Property”) (i) any permit or license or
any contractual obligation entered into by Parent, the Company or any Subsidiary
Guarantor (A) that prohibits or requires the consent of any Person other than
the Company and its Affiliates which has not been obtained as a condition to the
creation by Parent, the Company or the applicable Subsidiary Guarantor of a Lien
on any right, title or interest in such permit, license or contractual
obligation or (B) to the extent that any requirement of law applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in clauses (A) and (B), to the extent, and for as long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or any other requirement of law or
(ii) property owned by the Company or any Subsidiary Guarantor that is subject
to a Lien permitted by clause (6) of the definition of “Permitted Liens” (as
defined in the Indenture) if the contractual obligation pursuant to which such
Lien is granted (or in the document providing for such Lien) prohibits or
requires the consent of any Person other than the Company and its Affiliates
which has not been obtained as a condition to the creation of any other Lien on
such item of property,; provided, however, that “Copyright Excluded Property”
shall not include any proceeds, products, substitutions or replacements of
Copyright Excluded Property (unless such proceeds, products, substitutions or
replacements would otherwise constitute Copyright Excluded Property), which
assets subject to such Lien shall not constitute Copyright Collateral under any
circumstance.

 

SECTION 3.  Security Agreement.  This Agreement has been executed and delivered
by the Grantor for the purpose of registering the security interest of the
Collateral Agent in the Copyright Collateral with the United States Copyright
Office and corresponding offices in other countries of the world.  The security
interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Collateral Agent for its
benefit and the ratable benefit of each other Secured Party under the Security
Agreement.  The Security Agreement (and all rights and remedies of the
Collateral Agent and each Secured Party thereunder) shall remain in full force
and effect in accordance with its terms.

 

SECTION 4.  Release of Liens; Release of Grantor.  The lien and security
interest in the Copyright Collateral and any Grantor shall be released pursuant
to the provisions of the Indenture.

 

SECTION 5.  Acknowledgment.  The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Copyright Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

 

SECTION 6.  Notes Document.  This Agreement is a Notes Document executed
pursuant to the Indenture and shall (unless otherwise expressly indicated
herein) be construed. administered and applied in accordance with the terms and
provisions thereof.

 

2

--------------------------------------------------------------------------------


 

SECTION 7.  Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to this Agreement, the exercise of any right or remedy by the
Collateral Agent hereunder and the obligations of the Guarantor hereunder, in
each case, with respect to the Collateral are subordinated and subject to the
limitations and provisions of the Intercreditor Agreement.  In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Security Agreement, the terms of the Intercreditor Agreement shall govern and
control.

 

SECTION 8.  Counterparts.  This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I

to Copyright Security Agreement

 

Item A.  Copyrights/Mask Works

 

Registered Copyrights/Mask Works

 

Country

 

Registration No.

 

Registration Date

 

Author(s)

 

Title





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright/Mask Work Pending Registration Applications

 

Country

 

Serial No.

 

Filing Date

 

Author(s)

 

Title





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright/Mask Work Registration Applications In Preparation

 

Country

 

Docket No.

 

Expected
Filing Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Copyright/Mask Work Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

ANNEX I

to the Second Lien Pledge and Security Agreement

 

SUPPLEMENT TO

PLEDGE AND SECURITY AGREEMENT

 

This SUPPLEMENT, dated as of                              ,         (this
“Supplement”), is to the Pledge and Security Agreement, dated as of March 15,
2010  (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Pledge and Security Agreement”), among the Grantors (such
capitalized term, and other terms used in this Supplement, to have the meanings
set forth in Article I of the Pledge and Security Agreement) from time to time
party thereto, in favor of WELLS FARGO BANK, N.A. (“Wells Fargo”), as collateral
Agent (together with its successor(s) thereto in such capacity, the “Collateral
Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Indenture, dated as of March 15, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”), among Reddy Ice Corporation, a Nevada corporation (the “Company”),
the Company has issued the Notes;

 

WHEREAS, pursuant to the provisions of Section 7.6 of the Pledge and Security
Agreement, each of the undersigned is becoming a Grantor under the Pledge and
Security Agreement; and

 

WHEREAS, each of the undersigned desires to become a “Grantor” under the Pledge
and Security Agreement in order to induce the Secured Parties to continue to
hold the Notes;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of each Secured Party, as follows.

 

SECTION 1.  Party to Pledge and Security Agreement, etc.  In accordance with the
terms of the Pledge and Security Agreement, by its signature below each of the
undersigned hereby irrevocably agrees to become a Grantor under the Pledge and
Security Agreement with the same force and effect as if it were an original
signatory thereto and each of the undersigned hereby (a) agrees to be bound by
and comply with all of the terms and provisions of the Pledge and Security
Agreement applicable to it as a Grantor, (b) grants to the Collateral Agent for
the benefit of the Secured Parties a security interest in the Collateral as
security for the Secured Obligations, and (c) represents and warrants that the
representations and warranties made by it as a Grantor thereunder are true and
correct as of the date hereof, unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct as of

 

1

--------------------------------------------------------------------------------


 

such earlier date.  In furtherance of the foregoing, each reference to a
“Grantor” and/or “Grantors” in the Pledge and Security Agreement shall be deemed
to include each of the undersigned.

 

SECTION 2.  Representations.  Each of the undersigned Grantor hereby represents
and warrants that (a) this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Pledge and Security Agreement
constitute the legal, valid and binding obligation of each of the undersigned,
enforceable against it in accordance with terms, and (b) attached hereto are all
Schedules to the Pledge and Security Agreement providing information with
respect to the undersigned.

 

SECTION 3.  Full Force of Pledge and Security Agreement.  Except as expressly
supplemented hereby, the Pledge and Security Agreement shall remain in full
force and effect in accordance with its terms.

 

SECTION 4.  Severability.  Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or, the remaining provisions of this Supplement or the Pledge and
Security Agreement.

 

SECTION 5.  Governing Law, Entire Agreement, etc.  THIS SUPPLEMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).  This Supplement and the
other Notes Documents constitute the entire understanding among the parties
hereto with respect to the subject matter thereof and supersede any prior
agreements, written or oral, with respect thereto.

 

SECTION 6.  Counterparts.  This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

 

[NAME OF ADDITIONAL SUBSIDIARY]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ADDITIONAL SUBSIDIARY]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ACCEPTED AND AGREED FOR ITSELF AND ON BEHALF OF THE SECURED PARTIES:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

ANNEX II

 

[Form of]

 

ADDITIONAL SECURED PARTY JOINDER

 

[Name of Additional Secured Creditor]

[Address of Additional Secured Creditor]

 

[Date]

 

 

The undersigned is the agent (the “Authorized Representative”) for Persons
wishing to become “Additional Secured Parties” (the “New Secured Parties”) under
the Security Agreement dated as of dated as of March 15, 2010 (as heretofore
amended and/or supplemented, the “Security Agreement” (terms used without
definition herein have the meanings assigned thereto in the Security Agreement))
among Company, Parent, the other Grantors party thereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Collateral Agent (the “Collateral Agent”).

 

In consideration of the foregoing, the undersigned hereby:

 

(i)                                    represents that the Authorized
Representative has been authorized by the New Secured Parties to become a party
to the Security Agreement on behalf of the New Secured Parties under that
[DESCRIBE OPERATIVE AGREEMENT] (the “New Secured Agreement”) and to act as the
Authorized Representative for the New Secured Parties;

 

(ii)                                 acknowledges that the New Secured Parties
have received a copy of the Security Agreement, the Indenture and the
Intercreditor Agreement;

 

(iii)                              appoints and authorizes the Collateral Agent
to take such action as agent on its behalf and on behalf of all other Secured
Parties and to exercise such powers under the Security Agreement and the
Intercreditor Agreement as are delegated to the Collateral Agent by the terms
thereof, together with all such powers as are reasonably incidental thereto; and

 

(iv)                             accepts and acknowledges the terms of the
Security Agreement and the Intercreditor Agreement applicable to it and the New
Secured Parties and agrees to serve as Authorized Representative for the New
Secured Parties with respect to the New Secured

 

1

--------------------------------------------------------------------------------


 

Agreement and agrees on its own behalf and on behalf of the New Secured Parties
to be bound by the terms thereof applicable to holders of Additional Secured
Obligations, with all the rights and obligations of an Additional Secured Party
thereunder and bound by all the provisions thereof as fully as if it had been an
Additional Secured Party on the effective date of the Security Agreement.

 

The Collateral Agent, by acknowledging and agreeing to this Additional Secured
Creditor Consent, accepts the appointment set forth in clause (iii) above.

 

The name and address of the representative for purposes of Section 7.7 of the
Security Agreement are as follows:

 

[name and address of Authorized Representative]

 

THIS ADDITIONAL SECURED PARTY JOINDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Additional Secured Party
Joinder to be duly executed by its authorized officer as of the        day of
20    .

 

 

[NAME OF AUTHORIZED REPRESENTATIVE]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

Acknowledged and Agreed

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

   as Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Reddy Ice Holdings, Inc., a Delaware corporation,

 

 

   as Grantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I

to Supplement No.     

to Second Lien Pledge and Security Agreement

([Name of Additional Subsidiary])

 

Capital Stock

 

 

 

Common Stock

 

Issuer (corporate)

 

Authorized
   Shares  

 

Outstanding
    Shares   

 

% of Shares
    Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Liability Company Interests

 

Issuer (limited liability company)

 

% of Limited Liability
Company Interests Pledged

 

Type of Limited Liability
Company Interests Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Partnership Interests

 

Issuer (partnership)

 

% of Partnership
Interests Owned

 

% of Partnership
Interests Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE II

to Supplement No.     

to Second Lien Pledge and Security Agreement

 

Item A.  Locations of each Grantor:

 

Name of Grantor:

 

Location for purposes of UCC:

 

 

 

[GRANTOR]

 

[LOCATION]

 

Item B.  Merger or other corporate reorganization.

 

Name of Grantor:

 

Merger or other corporate reorganization:

 

 

 

[GRANTOR]

 

 

 

Item C.  Taxpayer ID numbers.

 

Name of Grantor:

 

Taxpayer ID numbers:

 

 

 

[GRANTOR]

 

 

 

Item D.  Government Contracts:

 

Name of Grantor:

 

Description of Contract:

 

 

 

[GRANTOR]

 

 

 

1

--------------------------------------------------------------------------------


 

Item E.  Deposit Accounts:

 

Name of Grantor:

 

Description of Deposit Account:

 

 

 

[GRANTOR]

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE III

to Supplement No.     

to Second Lien Pledge and Security Agreement

([Name of Additional Subsidiary])

 

Item A.  Patents

 

Issued Patents

 

Country

 

Patent No.

 

Issue Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Patent Applications

 

Country

 

Serial No.

 

Filing Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patent Applications In Preparation

 

Country

 

Docket No.

 

Expected
Filing Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Patent Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE IV

to Supplement No.     

to Second Lien Pledge and Security Agreement

([Name of Additional Subsidiary])

 

Item A.  Trademarks

 

Registered Trademarks

 

Country

 

Trademark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Trademark Applications

 

Country

 

Trademark

 

Serial No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark Applications In Preparation

 

Country

 

Trademark

 

Docket No.

 

Expected
Filing Date

 

Products/
Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Trademark Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE V
to Supplement No.     
to Second Lien Pledge and Security Agreement
([Name of Additional Subsidiary])

 

Item A.  Copyrights/Mask Works

 

Registered Copyrights/Mask Works

 

Country

 

Registration No.

 

Registration Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright/Mask Work Pending Registration Applications

 

Country

 

Serial No.

 

Filing Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright/Mask Work Registration Applications In Preparation

 

Country

 

Docket No.

 

Expected
Filing Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Copyright/Mask Work Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE VI

to Supplement No.     

to Second Lien Pledge and Security Agreement

([Name of Additional Subsidiary]

 

Trade Secret or Know-How Licenses

 

Country or
Territory

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

Subject
Matter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------